Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
In [0036], the word omission in the phrase “vacuum control unit” should read “vacuum table control unit”, as is consistent with the rest of the specification and the claim language.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding Claims 1-9, the Examiner notes that although Applicant may use reference characters in Claim limitations (MPEP 608.01 (m)). Applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "vacuum table control unit (20)" in claims 7-9. Such claim limitations are modified by the generic placeholder, “unit”, and are as follows:
In Claim 7, the limitation “vacuum table control unit (20) is arranged to receive the temperature data (19) and to control the temperature of the heating mat (4) in response to the collected temperature data (19)” uses the generic placeholder, “vacuum table control unit”, and functional language “is arranged to receive” without reciting the structural modifier necessary to receive the temperature data. 
In Claim 8, the limitation “vacuum table control unit (20) is arranged to receive the temperature data (19) and to control the temperature of the first (14) and second heating mat (15) in response to the collected temperature data (19)” uses the generic placeholder, “vacuum table control unit”, and functional language “is arranged to receive” without reciting the structural modifier necessary to receive the temperature data.
In Claim 9, the limitation “vacuum table control unit (20) is arranged to control the at least one motor (23) for altering the height of the table top support structure (3) and the table top (2)” uses the generic placeholder, “vacuum table control unit”, and functional language “is arranged to control” without reciting the structural modifier necessary to control the at least one motor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 7-9, the claim limitation “vacuum table control unit (20)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the limitations in Claim 7-9 previously, the specification does not provide enough disclosure to indicate the vacuum pump [0036] is capable of receiving the temperature data, collecting the temperature data, and subsequently controlling the at least one motor. Presumably, there would be necessary support in the specification for a structure that receives and retains temperature data and an algorithm controlling the at least one motor.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite recites the broad recitation “the negative pressure to the first (7) and the second table top (8) to be under 7 bar" , and the claim also recites "more preferably to be in the interval of 1.5-5 bar and most preferably to be approximately 4 bar" which is the narrower statement of the range/limitation. Here, the presentation of multiple embodiments renders the scope indefinite as to whether the range specified is “under 7 bar” and including ranges between 5 bar and 7 bar, “1.5-5 bar”, or “approximately 4 bar”. For the purpose of examination, the claim will be interpreted with “the negative pressure to the first (7) and the second table top (8) will be under 7 bar” and that the “more preferably to be in the interval of 1.5-5 bar and most preferably to be approximately 4 bar” is not required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naware (Foreign Pat. No. EP-3002112-A1), hereafter referred to as Naware, in view of Zimmerman (US Pat. No. US-5789722-A), hereafter referred to as Zimmerman, as evidenced by Sensors One (”Measuring vacuum with negative gauge or absolute ranges”), hereafter referred to as Sensors One. 
Regarding Claim 1, Naware teaches a table system for an additive manufacturing machinery for plastic components (1) [see where the invention is directed to a build plate in 0001 and where the 3D printer is capable of moving the build plate 10 along a z axis; and thus supports the build plate as a table, 0020], the system (1) comprising a table top (2) [build plate 10 and substrate, 0021], a table top support structure (3) for supporting the table top (2) [see where the build plate 10 is moved along the z-axis by the 3D printer, 0020], wherein the table top (2) is divided into a first (7) and a second table top sub part (8) [see where the build plate 10 includes multiple number of zones or modular elements from 1 to N, 0021; thus, the build plate 10 can include a first and a second table top sub part], and the at least one intermediate layer (6) [substrate, 0021] is to be provided onto the table top (2) [see where the build plate has an upper surface (20) where a substrate is mounted upon which the part or article is built, 0021]. However, Naware does not teach a heating mat (4) mounted to the table top (2) for heating the table top (2), and a vacuum providing unit (5) providing negative pressure to the table top (2) in order to hold at least one intermediate layer (6) flat towards the table top (2), and the vacuum providing unit (5) 
Zimmerman teaches a heating mat (4) [see a heat conductive pad (18) and heating element (10) Col. 3 ln. 37-45] mounted to the table top (2)[underside (8) of block (6), Fig. 2] for heating the table top (2) [see how the heat conductive pad (18) is attached to the underside (8) of the block (6) and is made for heating the structure (4) by suction, Co. 4 ln. 50-60], and a vacuum providing unit (5) [see where the vacuum providing unit consists of a vacuum channel and a vacuum pump, Col. 3 ln. 40-50] providing negative pressure to the table top (2) in order to hold at least one intermediate layer (6) [structure, Col. 3 ln. 40-50] flat towards the table top (2) [see where the vacuum channel is in communication with the vacuum pump causing the cell to receive a vacuum pressure causing the cell to adhere to the pad and the pad to adhere to the structure by suction, Col. 3 ln. 40-50], wherein the table top (2) is divided into a first (7) and a second table top sub part (8) [see where the system is modular since the number of heater cells 2 and the extent of the covered part of the structure can vary, Col. 5 ln. 37-46], and the at least one intermediate layer (6) [structure (4), Fig. 2] is to be provided onto the table top (2) [see where the cell receives a vacuum pressure to adhere to the pad and the pad to adhere to the structure, Col. 3 ln. 40-50], and the vacuum providing unit (5) is arranged to control the negative pressure provided to the first (7) and the second table top sub part (8) so that the negative pressure provided to the first table top sub part (7) is controlled independently of the pressure provided to the second table top sub part (8) [see where each cell contains a vacuum port that responds to the vacuum control signal, Col. 3 ln. 50-60, and the vacuum ports produce multiple vacuum pressures between independent cells in response to the vacuum control signal, Col. 6 ln. 1-10; thus the invention is capable of controlling the 
Naware and Zimmerman are analogous in the field of modular, adhesive heat cells adhering to planar surfaces. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Naware’s modular heating elements (30) with Zimmerman’s heater cells, doing so would create a “self adhesive feature of the heater cells” and allow the “cell 2 to adhere to the pad 19 and the pad 19 to adhere to the structure 4 by suction” [Col. 4, ln. 40-60].
Regarding Claim 2, Naware further teaches a table system (1) according to claim 1, comprising at least one intermediate layer (6) [substrate, 0021], wherein the at least one intermediate layer (6) comprises at least one plastic print substrate (9) [see where the invention addresses warping of parts to be lessened and improve adhesion, 0012, that is known to be common in plastic part 3D printing, 0004], wherein the at least one plastic print substrate (9) is similar to the plastic to be printed upon the plastic print substrate (9) [see where it is known in the art that flowable material is sequentially deposited on a substrate or on previously deposited thermoplastic material, 0004, and an embodiment of the present invention teaches a substrate that is mounted on the top of the build plate 10, 0021; and is thus is capable of being printed upon by the plastic print substrate].  
Regarding Claim 4, Naware further teaches a table system (1) as applied to Claim 1; however, Naware does not teach the vacuum providing unit (5) is arranged to control the negative pressure to the first (7) and the second table top (8) to be under 7 bar.
Zimmerman teaches teach the vacuum providing unit (5) is arranged to control the negative pressure to the first (7) and the second table top (8) [see where each cell contains a vacuum port that responds to the vacuum control signal, Col. 3 ln. 50-60, and the vacuum ports produce multiple vacuum pressures between independent cells in response to the vacuum control signal, Col. 6 ln. 1-10; thus the invention is capable of controlling the negative pressure provided to the first table top sub part and the 
Naware and Zimmerman are analogous in the field of modular, adhesive heat cells adhering to planar surfaces. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Naware’s modular heating elements (30) with Zimmerman’s heater cells, doing so would create a “self adhesive feature of the heater cells” and allow the “cell 2 to adhere to the pad 19 and the pad 19 to adhere to the structure 4 by suction” [Col. 4, ln. 40-60].
Regarding Claim 6, Naware further teaches a table system (1) as applied to Claim 1, wherein the heating mat (4) comprises a first (14) and a second heating mat (15) mounted to the table top (2) for heating the table top (2) [see where the build plate independently controls the modular heating contact plates, 0026, see where the build plate has multiple contact plates (32) with temperature sensors, Fig. 2 ], wherein the table top (2) is divided into a first (16) and a second table top heating zone (17) [see where the invention is directed to a build plate with multiple heating/cooling zones so that the temperature distribution and the thermal gradient over the surface of the build plate can be controlled, 0001], wherein the first table top heating zone (16) corresponds to the first table top sub part (7) and the second table top heating zone (17) corresponds to the second table top sub part (8) [see where each modular element 30 is varied and is controlled to provide selective zone heating with a controller/ processor 50, Col. 6 ln. 50-60], and wherein the first heating mat (14) is arranged to heat the first table top heating zone (16) and the second heating mat (15) is arranged to heat the second table top heating zone (17) [see where each modular element 30 is varied and is controlled to provide selective zone heating with controller/processor 50, Col 6 ln. 50-60, and allow the portions of article (14) to be selectively cooled or heated, Claim 1]. However, Naware does not teach a heating mat.
  Zimmerman further teaches the heating mat (4) [heating pad (18) and heating element (10), Fig. 2] comprises a first (14) and a second heating mat (15) mounted to the table top (2) for heating the table top (2) [see where the system is modular since the number of heater cells 2 and the extent of the covered part of the structure can vary, Col. 5 ln. 35-45; thus the number of heating cells can include a first and second heating mat],and wherein the first heating mat (14) is arranged to heat the first table top heating zone (16) and the second heating mat (15) is arranged to heat the second table top heating zone (17) [see where the modular heating system with independent heating cells are controlled individually depending on whether the temperature data represent temperatures lower than the desired temperature, Col. 6 ln. 25-40].
Naware and Zimmerman are analogous in the field of modular, adhesive heat cells adhering to planar surfaces. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Naware’s build plate (10) with modular heating elements (30) with Zimmerman’s heater cells, doing so would create a “self adhesive feature of the heater cells” and allow the “cell 2 to adhere to the pad 19 and the pad 19 to adhere to the structure 4 by suction” [Col. 4, ln. 40-60].
Regarding Claim 7, Naware further teaches a table system (1) as applied to Claim 1, wherein the system (1) comprises at least one temperature sensor (18) connected to the table top (2) [see wherein each temperature control module includes a temperature sensor in the build plate, Claim 4], wherein the at least one temperature sensor (18) is arranged to collect temperature data (19) from the table top (2)[ see where the temperature control modules are in communication and controlled by a processor and will set the temperature based on a number of factors to optimize the heating or cooling of the contact plates, 0025 and 0026], and wherein a vacuum table control unit (20) [microprocessor/controller 52, 0026] is arranged to receive the temperature data (19) and to control the temperature of the heating mat (4) in response to the collected temperature data (19) [see where the 
Regarding Claim 8, Naware further teaches a table system (1) as applied to Claim 1 and Claim 6, wherein the temperature sensor (18) comprises a first (21) and a second temperature sensor (22) [see where the modular build plate contains temperature control modules, heating/cooling mechanism, and temperature sensors, 0023; thus there are a first and second temperature sensor], wherein the first temperature sensor (21) [temperature sensor (40), Fig. 5] is connected to the first table top heating zone (16) [see where the round heating cooling mechanism (38) contains one temperature sensor (40), Fig. 5] for collecting temperature data (19) [see where the temperature sensor measures the temperature, 0023, and the temperature sensors communicate with the microcontroller/processor and the microcontroller/processor will set the temperature of the control module, 0025, for each heating element control module 34 within modular element 30, 0023; and is thus capable of independently controlling each heating element 30 selectively, Claim 1], and wherein the second temperature sensor (22) [see where there are multiple elements (30), Fig. 2, and see where the round heating cooling mechanism (38) contains one temperature sensor (40), Fig. 5; thus there is a second temperature sensor] for collecting temperature data (19) [see where the temperature sensor measures the temperature, 0023, and the temperature sensors communicate with the microcontroller/processor and the microcontroller/processor will set the temperature of the control module, 0025, for each heating element control module 34 within modular element 30, 0023; and is thus capable of independently controlling each heating element 30 selectively, Claim 1], and wherein the vacuum table control unit (20) [microcontroller/processor, 0025] is arranged to receive the temperature data (19) and to control the temperature of the first (14) and second heating mat (15) in response to the collected temperature data (19) [see where the heating/cooling mechanism and temperature sensor communicate with the .   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naware (Foreign Pat. No. EP-3002112-A1), hereafter referred to as Naware, in view of Zimmerman (US Pat. No. US-5789722-A), hereafter referred to as Zimmerman, as applied to Claims 1-2, 4, and 6-8 above, further in view of  Ultra Source(“Ultravac 2100 Vacuum Chamber Packaging Machine”), hereafter referred to as Ultra Source. 
Regarding Claim 3, Naware teaches a table system (1), but does not explicitly teach a way to control the power to the build plate.
Ultra Source teaches wherein the vacuum providing unit (5) comprises a switch [on/off manually activated switch, pg. 5.1] (10) operable by an operator for manually switching on and off [see where there is a command to turn the power switch off for changing the vacuum pump oil, pg. 4.12] the pressure to the first (7) and the second table top sub part (8) [see where there are two vacuumized table tops on pg. IV].
Naware and Ultra Source are analogous in the field of electrically powered tables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify Naware’s build plate and 3D printer with Ultra Source’s on/off switch, because this would allow someone to manually activate the table by a switch and to “control power” [pg. 5.1].
Allowable Subject Matter
Claim 5 and 9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the prior art does not teach the table system according to Claim 1 with the table top support structure (3) comprises at least one support beam (11) and a plurality of support rods (12), wherein the support rods (12) connects the at least one support beam (11) to the table top (2), and 
Regarding Claim 9, the prior art does not teach the at least one motor (23), wherein the vacuum table control unit (20) is arranged to control the at least one motor (23) for altering the height of the table top support structure (3) and the table top (2).
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues:
“The cited portions of Zimmerman does not teach or suggest a heating mat mounted to the table top for heating the table top.”
Examiner's Response: 
The above limitation is taught by the position of the build plate 10 being moved along the z-axis by the 3D printer (Paragraph(s) 0020). The build plate 10 has a number of heated temperature control modules 34 that are heating plates (Paragraph(s) 0023 and abstract). While Zimmerman does not specifically teach a heating mat the reference was modified with Naware’s heat conductive pad 18 (see a heat conductive pad (18) and heating element (10) Col. 3 ln. 37-45) in the previous office action filed on 06/19/2020. Much like Zimmerman, Naware’s heat conductive pad 18 is modular and capable of being outfitted on a table top.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's argument: 
“Zimmerman does not teach or suggest a vacuum providing unit providing negative pressure to the table top in order to hold at least one intermediate layer flat towards the table top.”
Examiner's Response: 
The above limitation was taught by Zimmerman in view of Naware in the previous office action filed on 06/19/2020 (see where each cell contains a vacuum port that responds to the vacuum control signal, Col. 3 ln. 50-60, and the vacuum ports produce multiple vacuum pressures between independent cells in response to the vacuum control signal, Col. 6 ln. 1-10; thus the invention is capable of controlling the negative pressure provided to the first table top sub part and the second table top sub part independently).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's argument: 
“Zimmerman do not teach or suggest wherein the table top (2) is divided into a first (7) and a second table top sub part (8), and the at least one intermediate layer (6) is to be provided onto the table top (2), and the vacuum providing unit (5) is arranged to control the negative pressure provided to the first (7) and the second table top sub part (8) so that the negative pressure provided to the first table top sub part (7) is controlled independently of the pressure provided to the second table top sub part (8), as encompassed by claim 1”.
Examiner's Response: 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the 

Conclusion    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET B HAYES/Examiner, Art Unit 1743 
                                                                                                                                                                                                       /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743